DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/21/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The 103 rejections of 03/23/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
Claim 1 discloses “the at least one steering shaft being inserted into the vehicle body frame and being rotatable about a rotational axis thereof, the rotational axis being a leanable rotational axis that leans with the vehicle body frame when the leaning vehicle turns right and left; 
the angular speed acquisition device comprising: 
a memory storing a relationship between a steering angle, which is a rotation angle of the at least one steering shaft about the leanable rotational axis thereof, a vehicle speed of the leaning vehicle, and the angular speed about the road surface perpendicular axis; and a processor which is configured to, or programmed to, execute: 
(a) a steering angle acquisition process of acquiring a signal related to the steering angle as a steering angle signal; 
(b) a vehicle speed acquisition process of acquiring a signal related to the vehicle speed as a vehicle speed signal; and 

The closest prior art of record is KURITA (US 20170080769, hereinafter KURITA). KURITA teaches “The correction unit 6 removes the component φp (φp=φ.Math.sin θ) around the axis in the lateral direction of the vehicle body B of the yaw angular velocity φ from the pitching angular velocity φ to correct the pitching angular velocity. Assuming the yaw angular velocity detected by the three axis rate sensor 2 to φs, the correction unit 6 uses the detected yaw angular velocity φs to obtain the yaw angular velocity φ perpendicular to the road surface by calculating φ=φs/cos θ, multiplies the yaw angular velocity φ by sin θ, and subtracts from the pitching angular velocity ω”.
Another closest prior art of record is SCHULZ et al. (DE 102015204389, hereinafter SCHULZ, already of record in IDS). SCHULZ teaches “The method involves measuring an inclined position (theta) of a single-track vehicle (1) and a speed (v) of the vehicle. The vehicle path-yaw rate (omega-z) is determined from the measured inclined position and the measured speed”.
In regards to claim 1, KURITA taken either individually or in combination with SCHULZ fails to teach or render obvious an apparatus for disclosing: “the at least one steering shaft being inserted into the vehicle body frame and being rotatable about a rotational axis thereof, the rotational axis being a leanable rotational axis that leans with the vehicle body frame when the leaning vehicle turns right and left; 
the angular speed acquisition device comprising: 
a memory storing a relationship between a steering angle, which is a rotation angle of the at least one steering shaft about the leanable rotational axis thereof, a vehicle speed of the leaning vehicle, 
(a) a steering angle acquisition process of acquiring a signal related to the steering angle as a steering angle signal; 
(b) a vehicle speed acquisition process of acquiring a signal related to the vehicle speed as a vehicle speed signal; and 
(c) a road surface perpendicular axis angular speed acquisition process of acquiring the angular speed about the road surface perpendicular axis based on the relationship, stored in the memory, between the steering angle, the vehicle speed, and the angular speed about the road surface perpendicular axis, and further based on the steering angle signal and the vehicle speed signal”.
Claims 2-6 are allowed as being dependent claims to the previously allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                   

/TYLER J LEE/Primary Examiner, Art Unit 3663